Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 10, 2019


The Court of Appeals hereby passes the following order:


A19D0518. TODD DEMETRIUS RICHARDSON v. THE STATE.

      Todd Demetrius Richardson pled guilty in September 2016 to voluntary
manslaughter, aggravated assault, and weapon possession charges. He subsequently
filed a number of pro se motions, including a motion for an out-of-time appeal in May
2019. The trial court denied all pending motions, and Richardson filed a timely
“Application for Leave of Court for Permission to Appeal” pursuant to OCGA § 5-6-
35 (j) in the Supreme Court. In the application, Richardson argues that the trial court
erred in denying his motion for an out-of-time appeal and in refusing to appoint
appellate counsel for him to pursue an ineffective assistance of counsel claim. The
Supreme Court transferred the application to this Court after determining that the
application did not invoke Supreme Court jurisdiction.
      The denial of a motion for an out-of-time appeal is directly appealable when
the criminal conviction at issue has not been the subject of a direct appeal. English
v. State, 307 Ga. App. 544, 545 n.4 (705 SE2d 667) (2010); see also Wetherington v.
State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct appeal from
denial of motion for out-of-time appeal following guilty plea). It appears from the
application materials that Richardson’s convictions have not been the subject of a
direct appeal. Accordingly, this application for discretionary appeal is hereby
GRANTED pursuant to OCGA § 5-6-35 (j). Richardson shall have ten days from the
date of this order to file his notice of appeal in the trial court. OCGA § 5-6-35 (g).
The clerk of the trial court is directed to include a copy of this order in the record
transmitted to the Court of Appeals.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/10/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.